DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay Pralle on August 12, 2022.

The application has been amended as follows: 

1. (Currently Amended) An earbud for insertion into an ear canal, comprising:
an elongated body comprising a first end, a second end, and a cavity that extends along a body axis between the first end and the second end of the elongated body;
a first flange connected to the elongated body and comprising a first end adjacent the first end of the elongated body, a second end, and a sound hole disposed in the first end of the first flange that is acoustically connected to the cavity of the elongated body, wherein the first flange further comprises an open vent disposed through the first flange;
and a second flange connected to the second end of the elongated body and comprising a first end adjacent the second end of the elongated body and a second end, wherein the second flange does not include a vent.

16. (Currently Amended) A hearing device, comprising:
a housing comprising a sound port;
hearing assistance components disposed within the housing;
an earbud connected to the housing and adapted to be inserted into an ear canal, wherein the earbud comprises:
an elongated body comprising a first end, a second end, and a cavity that extends along a body axis between the first end and the second end of the elongated body, wherein the cavity is acoustically connected to the sound port of the housing;
a first flange connected to the elongated body and comprising a first end adjacent the first end of the elongated body, a second end, and a sound hole disposed in the first end of the first flange that is acoustically connected to the cavity of the elongated body, wherein the first flange further comprises an open vent disposed through the first flange; and
a second flange connected to the second end of the elongated body and comprising a first end adjacent the second end of the elongated body and a second end, wherein the second flange does not include a vent.



Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claims 1 and 16 recite the unique feature of the second flange not including a vent. The closest prior art includes Fushimi et al., U.S. Publication No. 2003/0081794 (Fushimi), and Dyer, U.S. Patent No. 8,031,900 (Dyer). Fushimi teaches first [14B] and second [14C] flanges, and Dyer teaches a vent [501] disposed through a flange. However, the purpose of the vent in Dyer is to allow external sounds to reach the user (Dyer: col. 1, lines 61-67), and such a result would not be achieved if there were no ventilation in the second flange, as claimed by Claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653